302 N.Y. 726 (1951)
John F. White, as Administrator of The Estate of Donald J. White, Deceased, Appellant,
v.
City of New York, Respondent.
Court of Appeals of the State of New York.
Argued March 1, 1951.
Decided April 5, 1951
Benjamin H. Siff and Sidney R. Siben for appellant.
John P. McGrath, Corporation Counsel (Fred Iscol and Seymour B. Quel of counsel), for respondent.
Concur: LOUGHRAN, Ch. J., LEWIS, CONWAY, DESMOND, DYE, FULD and FROESSEL, JJ.
Order of the Appellate Division, insofar as it reverses the order of the Special Term permitting service of a new notice of claim, affirmed. Appeal from the order of the Appellate Division, insofar as it reverses the order of the Special Term permitting discontinuance of the action, dismissed on the ground that that part of the order does not finally determine the action within the meaning of the Constitution. No costs. No opinion.